Citation Nr: 0613566	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for broken ribs.

2.  Entitlement to service connection for residuals of a 
right wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on a period of active duty from March 1989 
to March 2002.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision rendered by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran does not have a current disability due to 
broken ribs.  

2.  The veteran does not have a current right wrist 
disability.  


CONCLUSIONS OF LAW

1.  A disability due to broken ribs was not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005). 

2.  A right wrist disability was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders like arthritis may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) after 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).  In general, service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

The veteran's service medical records show that he sustained 
a ribcage bruise in August 1991 and a right rib fracture in 
April 1998 during active service.  His service medical 
records also show that he sustained a right wrist sprain in 
February 1994, and that findings of right wrist pain and 
right carpal tunnel syndrome were listed in a March 1999 
service record.  

However, competent medical evidence of record, including a 
July 2002 VA examination report, does not show that the 
veteran suffers from a current right wrist disability or 
current disability due to fractured ribs.  The July 2002 VA 
examination report listed pertinent diagnoses of status post 
rib fracture with residuals of discomfort by subjective 
factors and of right wrist strain by subjective factors.  
That is, no objective evidence of disability was noted on 
examination.  Similarly, the veteran testified in April 2005 
that he does not receive any current treatment for his 
subjective rib complaints or his subjective right wrist 
complaints, although he did described these subjective 
complaints.  

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In this case, only subjective complaints 
concerning the ribs and right wrist have been documented.  
Pain alone, without a diagnosed or identifiable malady or 
condition, does not in and of itself constitute a disability 
for which service connection can be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  Consequently, entitlement 
to service connection for broken ribs or for a right wrist 
disability is not warranted.  As the Board finds that the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  

II. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, a substantially complete application for 
the veteran's service connection claims was received in March 
2002.  Thereafter, in an October 2002 rating decision the RO 
denied the veteran's claims for entitlement to service 
connection for broken rib and right wrist disabilities.  
Letters dated in April 2002 and July 2004 issued by the RO 
complied with the four notice requirements listed above.  
Moreover, to the extent that the veteran was not specifically 
advised to submit any pertinent evidence in his possession by 
these letters, he was given the text of 38 C.F.R. § 3.159 in 
the January 2004 statement of the case (SOC).  Consequently, 
he was aware of this provision.  

VA provided notice to the veteran both before and after the 
October 2002 rating decision.  Nevertheless, the Board finds 
that any defect with respect to the timing of the notice was 
harmless error.  The content of the notice fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005), and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Further, after the notice was 
provided, the case was readjudicated in the January 2005 
SSOC.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, the Board finds no defect 
in notice that results in any prejudice to the veteran.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning these issues.

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  

In this case, the veteran was not given notice of the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and records 
from the Social Security Administration (SSA) have been 
obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained or attempted to be obtained, and the veteran has 
been provided with a VA examination.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to service connection for broken ribs is denied.

Entitlement to service connection for residuals of a right 
wrist injury is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


